EXHIBIT 10.7

AMENDMENT TO THE
PREMIERE GLOBAL SERVICES, INC.
2004 LONG-TERM INCENTIVE PLAN

          This Amendment to the Premiere Global Services, Inc. 2004 Long-Term
Incentive Plan (the “Plan”), is hereby adopted this 29th day of September, 2006,
by the Board of Directors of Premiere Global Services, Inc. (the “Company”).

          WHEREAS, the Company adopted the Plan for the purposes set forth
therein; and

          WHEREAS, pursuant to Article 15 of the Plan, the Board of Directors of
the Company has the right to amend the Plan with respect to certain matters; and

          WHEREAS, the Board of Directors has approved and authorized this
Amendment to the Plan;

          NOW, THEREFORE, the Plan is hereby amended, effective as of the date
hereof, in the following particulars:

          1.           By deleting Article 14 in its entirety and replacing it
with the following:

ARTICLE 14
CHANGES IN CAPITAL STRUCTURE

          14.1.      MANDATORY ADJUSTMENTS. In the event of a nonreciprocal
transaction between the Company and its shareholders that causes the per-share
value of the Stock to change (including, without limitation, any stock dividend,
stock split, spin-off, rights offering, or large nonrecurring cash dividend),
the authorization limits under Section 5.1 and 5.4 shall be adjusted
proportionately, and the Committee shall make such adjustments to the Plan and
Awards as it deems necessary, in its sole discretion, to prevent dilution or
enlargement of rights immediately resulting from such transaction. Action by the
Committee may include: (i) adjustment of the number and kind of shares that may
be delivered under the Plan; (ii) adjustment of the number and kind of shares
subject to outstanding Awards; (iii) adjustment of the exercise price of
outstanding Awards or the measure to be used to determine the amount of the
benefit payable on an Award; and (iv) any other adjustments that the Committee
determines to be equitable. Without limiting the foregoing, in the event of a
subdivision of the outstanding Stock (stock-split), a declaration of a dividend
payable in Shares, or a combination or consolidation of the outstanding Stock
into a lesser number of Shares, the authorization limits under Section 5.1 and
5.4 shall automatically be adjusted proportionately, and the Shares then subject
to each Award shall automatically, without the necessity for any additional
action by the Committee, be adjusted proportionately without any change in the
aggregate purchase price therefor.

          14.2      DISCRETIONARY ADJUSTMENTS. Upon the occurrence or in
anticipation of any corporate event or transaction involving the Company
(including, without limitation, any merger, reorganization, recapitalization,
combination or exchange of shares, or any transaction described in Section
14.1), the Committee may, in its sole discretion, provide (i) that Awards will
be settled



--------------------------------------------------------------------------------



in cash rather than Stock, (ii) that Awards will become immediately vested and
exercisable and will expire after a designated period of time to the extent not
then exercised, (iii) that Awards will be assumed by another party to a
transaction or otherwise be equitably converted or substituted in connection
with such transaction, (iv) that outstanding Awards may be settled by payment in
cash or cash equivalents equal to the excess of the Fair Market Value of the
underlying Stock, as of a specified date associated with the transaction, over
the exercise price of the Award, (v) that performance targets and performance
periods for Performance Awards will be modified, consistent with Code Section
162(m) where applicable, or (vi) any combination of the foregoing. The
Committee’s determination need not be uniform and may be different for different
Participants whether or not such Participants are similarly situated.

          14.3      GENERAL. Any discretionary adjustments made pursuant to this
Article 14 shall be subject to the provisions of Section 15.2. To the extent
that any adjustments made pursuant to this Article 14 cause Incentive Stock
Options to cease to qualify as Incentive Stock Options, such Options shall be
deemed to be Nonstatutory Stock Options.

All other provisions of the Plan shall remain the same.

          IN WITNESS WHEREOF, Premiere Global Services, Inc., by a duly
authorized officer, has executed this Amendment to the Plan, this 29th day of
September 2006.

  PREMIERE GLOBAL SERVICES, INC.            By: 
/s/            L. Scott Askins 
             
Its:          SVP – Legal and General Counsel           
 


--------------------------------------------------------------------------------